Citation Nr: 1815376	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disabling rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran served active duty in the United States Marine Corps from September 1967 to August 1969.

This appeal arises before the Board of Veterans' Appeals (Board) from a October 2010 rating decision in which the Department of Veteran Affairs (VA) Chicago, Illinois, Regional Office (RO) continued a 50 percent disabling rating for PTSD.  

The Board notes that the Veteran filed a formal claim for a TDIU in July 2010.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is seeking entitlement to a TDIU as a component of her claim for a higher rating for her service-connected PTSD.

The Board notes that in a November 2012 Form 9, the Veteran requested a Board hearing.  In a January 2018 notification letter, the Veteran was notified that the Board hearing was scheduled for February 2018.  The Veteran did not attend the hearing, and no good cause has been shown for absence.  Therefore, the Board will proceed accordingly.


FINDINGS OF FACT

1.  The Veteran's symptoms manifest in occupational and social impairment with deficiencies in most areas, such as school and family relations, due to symptoms such as obsessional rituals which interfere with routine activities, and neglect of personal appearance and hygiene.

2.  The evidence of record does not establish that the Veteran's service-connected PTSD precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent disabling, but not higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3,340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was rated at 50 percent disabling for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (General Rating Formula), a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name).  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran asserts that her symptoms of PTSD are such that they warrant a 70 percent disabling rating.

Turning to the evidence of record, in a September 2010 VA examination, the Veteran reported that her daughter said she was paranoid.  She reported fears of home invasion, being around people and people knowing her business.  The Veteran stated that she was able to get herself to go to work up until her retirement because she would just tell herself to "suck it up" when she was expected at work.  The Veteran reported that she did not have accumulated sick leave due to using two days of sick leave a week to meet her needs.  She stated that these needs were usually due to physical ailments.  The Veteran also stated that her tolerance for people was minimal, and she gets angry all the time.  The examiner noted that the Veteran did not have any insight into the sources of her anger.  The Veteran stated that she spends time cursing at the television, but knows that the television is not listening to her.  She stated that the swearing made her feel better, but did not change the direction of her life.  She also reported having intrusive ideation approximately two to three times a day, but most of her associations to the rape in the military occur because of stimulation by the television.  She reported that her delusions of a naked man being on top of her have reduced to a frequency of once every two to three weeks.  The Veteran acknowledged hearing voices telling her to be aware and be vigilant.  The Veteran reported that she thinks that the voices might be her subconscious talking to her, but she confirmed that she hears the voices in a real and physical way.  She stated that she has heard them for the last 15 to 20 years.  The Veteran further reported that she bathes infrequently and may not get dressed for about five days.  She denied any drinking or any drug use.  The examiner noted that the Veteran's relationships with her daughters appeared to be contentious, although they continued to check on the Veteran about every five days.

The examiner observed that the Veteran's hygiene was not obviously defective on the date of the examination.  The examiner noted that the Veteran's grooming was adequate, though not particularly caretaking, noting that the Veteran's clothing was clean.  The examiner also observed that her eye contact was fair, but fluctuating, and her speech was within normal limits for flow, rate, and prosody.  The examiner reported that her thought train was at times idiosyncratic.  The examiner noted that the Veteran indicated that she really believes people are out to harm her and, therefore, this belief can be said to have delusional intensity.  The examiner went on to state that, coupling this with her assertion that she hears voices, it is more likely than not that some psychotic process is occurring.  The examiner stated that it is worth noting that since 2005, psychosis has appeared on her problem list.  The examiner reported that the Veteran's mood was anxious and affect was notably labile.  The examiner reported that the Veteran said that she did not comply with any psychotropic medications because they make her feel disoriented and "loopy."  The examiner stated that the Veteran was oriented in all spheres, and no gross deficits of memory were demonstrated.  The examiner reported possible functional difficulty with anxiety upon performance of a diagnostic task, but noted that it does not particularly support any deep functional problem with attention or concentration when she wants to pull it together.  The examiner stated that impulse control was difficult to evaluate given her isolative style.  The examiner noted that the Veteran's judgment appeared fair, but insight was stereotyped and somewhat limited.  The examiner stated that there was question as to whether she can manage activities of daily living.  The examiner reported that, at present, there was no clear evidence that she could not manage VA benefits.

The examiner stated that the Veteran appeared to be reporting the same symptoms of PTSD as she was about three years ago, although the frequency of nightmares seemed to have gone down and there was a lower frequency of this vague feeling of having a "naked man" on top of her.  The examiner reported that though there were no baselines for intrusive ideation, the intrusive ideation that the Veteran has seemed to be at a relatively modest level, and she would probably have less emotional upset if she were not spending so much time watching television and having it prompt her to have memories.  The examiner noted that the Veteran clearly struggled for a number of years in getting herself to come in to work, but had no real aversion to doing the tasks until about 2.5 to 3 years ago, which roughly coincides with the time that she had increased physical complaints.  The examiner also noted that conceptually, the Veteran stated that the physical complaints are the major reason that she does not work at this time.  The examiner stated that the Veteran thinks that she would have been irritable and that this would make difficulty in any kind of a job placement but, notably, this did not seem to have been a focus over the course of her working career in the VA.  The examiner further stated that there simply was no clear evidence that the Veteran was responding with inappropriate irritability in the workplace with any regularity, up until about 2.5 years ago, and there was no clear evidence that her lack of trust was interfering with her work.  The examiner went on to state that it should be noted that the Veteran's stated lack of trust has gone back for some 15 years, over most of which she was successfully employed.  The examiner also reported that there is no clear evidence that this dynamic has increased in the last 3 years.

In a July 2011 Notice of Disagreement, the Veteran stated that her PTSD has gotten worse.  She stated that she asked her husband to leave the house because she was fighting with him all the time.  She also reported that she had a short fuse and limited patience for him or others.  She further reported that she felt alone all the time and stayed in the house as much as she could.  The Veteran stated that she was angry a lot of times and found herself yelling all the time.  She further stated that now that she is alone, she yells at the TV.  She stated that she always grits her teeth now because she is so tense.  She also reported that she neglected her personal hygiene several times a week, stating that she doesn't get dressed and she doesn't take showers.  She stated that she would wake up all hours of the night, only getting two hours of sleep, due to having bad dreams.  She stated that she could not establish and maintain effective relationships at all.  

In a September 2016 VA examination, the Veteran reported having recurring nightmares that happen about every two to three months.  She stated that when this happens she awakens in a panic.  The Veteran stated that she keeps her house closed off and the lights on all of the time because when she wakes up, she wants to know where she is at all times.  The Veteran further stated that she avoids talking about her time in the military as well as her first marriage.  She stated that she avoids watching any new channels or shows that have to do with rape or sexual abuse.  She further stated that she does not celebrate the 4th of July because that is around the time she was raped and it causes her to have flashbacks.  The Veteran stated that she never feels a sense of safety.

The Veteran stated that her energy level fluctuates every few weeks.  She stated that she noticed that these symptoms have become more severe since her last divorce.  The Veteran stated that she multi-tasks to keep herself feeling active.  She stated that she watched television, while playing a game on the computer and on her phone.

The examiner observed that the Veteran was casually and appropriately dressed, and appeared her stated age.  The examiner reported that the Veteran's hygiene and grooming were appropriate.  The examiner noted that she generally presented as a pleasant and agreeable individual, and her report appeared fully credible.  She was oriented to person, place, and date.  The examiner noted that the Veteran's mood was pleasant, and her affect was congruent to her mood throughout the interview.  The examiner stated that the Veteran's attention and concentration were good as evidenced by her ability to follow interview questions and provide appropriate answers.  The examiner noted that her eye contact was appropriate, her speech was a normal rate, and her volume was within normal limits.  The examiner stated that the Veteran's thought content was free of any delusions, and no evidence of a thought disorder was observed.  The examiner stated that the Veteran exhibited good insight into her symptoms and the impact that they have upon her day to day functioning.  The examiner reported that the Veteran's judgment is intact, and she is currently competent to manage her own finances.

The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals which interfere with routine activities.  The examiner stated that the Veteran's ongoing trauma-related symptoms are moderate in severity and result in moderate functional impairment.  The examiner reported that, although the Veteran attempts to utilize healthy coping strategies as a way of coping with her symptoms, these continue to result in relationship strain and a decreased quality of life.  The examiner further stated that, per the Veteran's report, the frequency and severity of her PTSD symptoms have both increased since the time of the previous examination, leading her to be less social and engage in less social contact with her family and friends.  The examiner went on to state that this has also led to more frequent and emotionally painful re-experiencing of symptoms.

After consideration of the evidence of record, the Board finds that a 70 percent disabling rating for PTSD is appropriate.  The record indicates that throughout the appeals period, the Veteran's symptoms manifested in occupational and social impairment with deficiencies in most areas, such as school and family relations, due to symptoms such as obsessional rituals which interfere with routine activities, and neglect of personal appearance and hygiene.

The evidence of record does not show that the Veteran's symptoms produce total occupational and social impairment as to warrant a 100 percent rating.  While the Veteran had significant social impairment, it was not total, as she still maintained relationships with her daughters.  There is no evidence that the Veteran has gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.  While the September 2010 VA examination indicates some evidence of delusional/hallucinatory intensity, it has not shown that the instances arise to the level of being classified as persistent in nature.  Indeed, at the September 2016 VA examination, the Veteran denies delusions.  Moreover, the evidence of record does not show memory loss so severe that the Veteran forgets the names of close relatives, her own occupation, or her name.  Therefore, a 100 percent rating is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements and the supporting statements submitted on her behalf.  The Board notes that the Veteran is competent to report observations with regard to the severity of her symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent she argues her symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that a rating higher than 70 percent is warranted.

Accordingly, the Board finds that a 70 percent rating, but no higher, for PTSD, is warranted.


II.  TDIU

The Veteran also contends that her service-connected PTSD is responsible for her inability to maintain employment.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

For the Veteran to prevail on a claim for a TDIU, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether the Veteran is entitled to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a) (2017).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2017).

The Veteran has asserted that she is unable to find and maintain substantially gainful employment due to her service-connected PTSD.  Per the order of this decision, the Veteran's PTSD has a singular rating greater than 60 percent.  Therefore, the service-connected disability met the schedular criteria for a TDIU for the entire appeals period.  38 C.F.R. § 4.16(a) (2017).

The record of evidence shows that the Veteran worked as a patient services assistant for approximately six years.  The July 2010 and February 2013 applications for a TDIU indicate that the Veteran's employment ended in 2009, and she has not tried to obtain employment since that time.  The application also indicates that the Veteran's highest level of education is two years of college.

In the September 2010 VA examination, the examiner stated that there simply was no clear evidence that the Veteran was responding with inappropriate irritability in the workplace with any regularity, up until about 2.5 years ago, and there was no clear evidence that her lack of trust was interfering with her work.  The examiner also stated that conceptually, the Veteran stated that the physical complaints are the major reason that she did not work at the time.  The examiner went on to note that the Veteran's stated lack of trust has gone back for some 15 years, over most of which she was successfully employed.  The examiner also reported that her described lack of trust correlates closely with what it did three years prior, and there is no clear evidence that this dynamic has increased in the last 3 years.  The examiner noted that he gives no opinion about the attribution of specific language to her work adaptation, this not being the expertise of the examiner.

In a September 2010 response to a request for employment information, the Veteran's last employer stated that the reason for termination of employment was voluntary retirement. 

In the September 2016 VA examination, the examiner stated that Veteran's ongoing trauma-related symptoms are moderate in severity and result in moderate functional impairment.

The Board finds that the record weighs against a grant of a TDIU.  The September 2010 VA examination indicates that the Veteran's prior issues with employment and her ultimate retirement were due to non-service-connected disabilities.  Though specific language in regard to the Veteran's work adaptation was not available, the evidence indicates that the Veteran's unemployment was not related to her service-connected PTSD.  Moreover, the September 2016 VA examination indicates moderate functional impairment on the Veteran, and does not establish impairment so severe as to prevent the Veteran from securing and maintaining employment.

As the evidence fails to persuasively establish that the Veteran's service-connected PTSD precludes substantially gainful employment, the Board finds that a TDIU evaluation is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disabling rating of 70 percent, but no higher, for PTSD, is granted.

Entitlement to a TDIU is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


